Citation Nr: 0329064	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-21 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for tonsillitis, status 
post tonsillectomy and adenoidectomy.  

(The issues of entitlement to an effective date prior to 
August 24, 1998 for assignment of a 30 percent rating for 
hypertensive heart disease, and a rating in excess of 30 
percent for hypertensive heart disease are part of a separate 
appeal and are addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from November 1972 to July 
1973.  

This issue is before the Board of Veterans' Appeals (Board) 
on appeal from a 
rating decision by the Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2003.  A transcript 
of his testimony is on file.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issue has been completed.  

2.  Tonsillitis, status post tonsillectomy and adenoidectomy, 
is essentially asymptomatic without related hoarseness or 
other related manifestations.


CONCLUSION OF LAW

The criteria for a compensable rating for tonsillitis, status 
post tonsillectomy and adenoidectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.20, 4.31, 
4.96, Diagnostic Code 6599-6516 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1974 rating decision, the RO granted service 
connection for tonsillitis and assigned a noncompensable 
rating, based on a finding that the veteran's July 1973 
discharge examination disclosed the existence of tonsillitis.

The veteran filed a claim for a compensable disability rating 
in January 2000.  

The evidence included VA outpatient treatment records dated 
from 1998 to 2000.  These records were negative for any 
complaints, findings or treatment for laryngitis, hoarseness 
or tonsillitis.  

The veteran underwent a VA examination in April 2000.  He 
complained that he occasionally had a feeling like something 
was stuck in his throat or a pinching feeling in his throat.  
The examination was negative for any tonsillitis infections 
at that time.  The veteran did not have any dysphagia, 
otalgia or hoarseness at that time.  The oral cavity was 
within normal limits.  The veteran's oropharynx revealed 
3+tonsils which were not purulent but which were cryptic.

An examination of the larynx did not reveal any abnormalities 
either.  In addition to the history as reported, the veteran 
also noted that he had reflux and other heartburn symptoms.  
The physician opined that the reflux and other heartburn 
symptoms may have contributed to the pain described by the 
veteran.  The impression was that of most likely reflux 
disease with no evidence of tonsillitis at that time or 
evidence, based on history, of frequent tonsil infections.  

During a VA hypertension examination in July 2002 the veteran 
indicated that he previously had a stroke and this caused 
vocal cord paralysis.  The physician noted that the ear, 
nose, and throat chart showed the veteran had a cyst in the 
erect epiglottic folds and erythema but the vocal cords moved 
normally.  There was some worry this was cancerous secondary 
to smoking.  

The evidence shows the RO subsequently obtained VA outpatient 
treatment records dated through 2001.  They do not show 
complaints, findings or treatment for laryngitis, hoarseness 
or tonsillitis.  These records indicate that he was being 
treated for reflux esophagitis.  

In January 2002 the Board denied entitlement to a compensable 
rating for tonsillitis.  

The veteran underwent a VA hypertension examination in July 
2002.  The physician certified review of the claims folder in 
connection with the examination.  The medical history portion 
includes a reference to treatment for a voice problem due to 
a cyst on the epiglottic fold.  Physical examination of the 
throat revealed no significant abnormality.

The evidence shows the veteran was scheduled for a 
tonsillectomy and an adenoidectomy in July 2002 because of a 
history of chronic tonsillitis.  He was admitted in August 
2002 and underwent this procedure.  Postoperative clinical 
records show he complained of pain, sore throat and 
difficulty swallowing shortly after the surgical procedure.  
On the following day he was tolerating a clear liquid diet 
without a problem.  He was then discharged.  

The veteran underwent a VA compensation examination in 
December 2002.  The veteran reported a history of a globus 
sensation, sinus problems and allergic-type symptoms.  He 
reported a history of recurrent tonsillitis and tonsillar 
hypertrophy for which he underwent the tonsillectomy.  He 
currently complained of increased mucus and a globus 
sensation, which he described as a feeling of something stuck 
in his throat.  He denied any odynophagia, dysphagia and 
changes in his voice.  

On physical examination the face appeared normal.  Endonasal 
examination revealed no lesions or masses.  The nasopharynx 
was crowded but there were no masses or lesions.  Examination 
revealed significant posterior laryngeal edema.  The vocal 
cords were normal.  The tongue base, epiglottis, piriform 
sinuses and vallecula also appeared normal.  Based on the 
history and evaluation the physician stated that the veteran 
appeared to have some sleep apnea.  

Based on the pharyngeal examination, the physician also 
stated that the veteran had gastroesophageal reflux disease.  
The physician opined that this is what is most likely leading 
to his laryngopharyngeal reflux disease and the globus 
sensation.  

At his personal hearing the veteran testified that he has 
difficulty speaking due to constant throat pain.  Transcript, 
pp. 6-7 (April 2003).  He testified that his voice is hoarse 
all the time and he has throat swelling all the time.  Tr., 
p. 7.  He testified that he uses cough drops for his 
symptoms.  Tr., p. 7.  He testified that he coughs a lot and 
occasionally spits up blood.  Tr., p. 8.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations provide that when a disability not specifically 
provided for in the Schedule is encountered, it will be 
evaluated under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).  

The Rating Schedule provides a 10 percent disability rating 
for chronic laryngitis when there is hoarseness, with 
inflammation of the cords or mucous membrane.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  

The Rating Schedule provides a 30 percent disability rating 
for chronic laryngitis when there is hoarseness, with 
thickening or nodules of the cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  

Other Diagnostic Codes under 38 C.F.R. § 4.97 govern 
disabilities such as deviation of nasal septum, loss of part 
of the nose, sinusitis, total laryngectomy, complete organic 
aphonia, stenosis of the larynx and injuries to the pharynx.  
38 C.F.R. § 4.97, Diagnostic Codes 6502-6524.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2002).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  


In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  
In December 2002, the RO notified appellant of the enactment 
of the VCAA and of the types of evidence required to 
substantiate his claim.  The RO notified appellant that VA 
would obtain such records if their release were authorized.  
The RO advised appellant to identify any evidence not already 
of record pertaining to the issue currently on appeal.  The 
RO advised appellant that it would obtain such evidence.  The 
Board notes that the RO had previously notified appellant of 
the VCAA in June 2001 during his prior claim for a 
compensable rating.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised him that it 
would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify has thus been satisfied, as appellant has 
been provided with notice of what is required to substantiate 
his claim.  In particular, the RO notified him of the 
requirements for a compensable rating in the January 2003 
rating decision and the March 2003 Statements of the Case 
(SOC).  The RO also provided appellant with the reasons his 
claim could not be granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  

The RO has essentially obtained or received all pertinent VA 
treatment records.  Moreover, in response to the April 2002 
VCAA notification letter, the veteran and his representative 
requested that VA adjudicate his appeal.  


In essence, the veteran has waived any further application of 
the VCAA.  Moreover, there is abundance of relevant medical 
evidence to decide the issue on appeal, which has already 
been obtained.  

The appellant has undergone several VA compensation 
examinations.  Specifically, he underwent a VA examination in 
December 2002.  He had also undergone a VA compensation 
examination in April 2000 in connection with his previous 
appeal.  

It appears that both examiners had an accurate medical 
history at the time of each examination.  These examiners 
also conducted physical examinations.  These examiners also 
rendered specific medical opinions on the issue being decided 
based on all the evidence.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
another VA examination or further diagnostic studies would 
substantiate the appellant's claim.  The claims folder 
already contains competent medical evidence, findings and 
opinions addressing the issue on appeal.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide this issue.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Compensable Rating

The veteran seeks a compensable rating for tonsillitis, 
status post tonsillectomy and adenoidectomy.  He contends 
that his disabling residuals include constant throat pain, 
swelling and hoarseness, which affect his ability to speak.  
Tr., pp. 6-8.  He also contends that his disabling residuals 
include sinus problems, allergic-type symptoms and a feeling 
of something stuck in his throat, which inhibits his ability 
to swallow.  Finally, he contends that he coughs a lot and 
occasionally spits up blood.  Tr., p. 8.  He argues that 
these disabling manifestations of his disability warrant a 
compensable rating.  

The Board notes that the veteran is competent to testify as 
to the symptoms he experiences.  However, he is not competent 
to relate these symptoms as residuals of his tonsillectomy or 
adenoidectomy.  This determination is medical in nature and 
therefore requires competent medical evidence.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The probative medical evidence in this case demonstrates that 
the symptoms that the veteran complains of are not related to 
his service-connected disability.  

The medical evidence of record at the time of the January 
2002 Board decision showed that the symptoms the veteran 
complained of were most likely due to reflux disease with no 
evidence of tonsillitis at that time or evidence of frequent 
tonsil infections.  The examiner also opined that the reflux 
and other heartburn symptoms may have contributed to the pain 
described by the veteran.  The examiner who performed the 
April 2000 VA examination rendered this opinion.  

The VA outpatient treatment records dated subsequent to the 
April 2000 VA examination do not show complaints, findings or 
treatment for laryngitis, hoarseness or tonsillitis.  They do 
show that he was still receiving treatment for reflux 
esophagitis.  In addition, during the VA hypertension 
examination in July 2002, physical examination of the throat 
revealed no significant abnormality.  This physician noted 
that the veteran's voice problem was due to a cyst on the 
epiglottic fold.  

While the evidence shows that the veteran underwent a 
tonsillectomy and an adenoidectomy in August 2002, the 
postoperative clinical records show he did not incur chronic 
symptoms following that surgical procedure.   The 
postoperative clinical records show he complained of pain, 
sore throat and difficulty swallowing shortly after the 
surgical procedure; however, on the following day he was 
tolerating a clear liquid diet without a problem.  

The most probative evidence in this case as to whether the 
veteran has disabling symptoms that are related to his 
service-connected disability is the December 2002 VA 
compensation examination report.  This physician had an 
accurate medical history from the veteran and rendered a 
medical opinion based on the history and a physical 
examination.  

During the examination the veteran reported a history of a 
globus sensation, sinus problems and allergic-type symptoms.  
He reported a history of recurrent tonsillitis and tonsillar 
hypertrophy for which he had undergone the tonsillectomy.  He 
also complained of increased mucus and a globus sensation, 
which he described as a feeling of something stuck in his 
throat.  He denied any odynophagia, dysphagia and changes in 
his voice.  

This physician specifically stated that the vocal cords were 
normal.  Based on the history and a physical, the physician 
also stated that the veteran's gastroesophageal reflux 
disease is most likely leading to his symptoms.  The Board 
does not dispute the fact that the veteran experiences these 
symptoms, but the competent medical evidence shows that they 
are not attributable to his service-connected disability.  
Since the probative evidence does not show that the 
requirements for a compensable evaluation are not met, i.e., 
hoarseness, with inflammation of the cords or mucous 
membrane, a zero percent evaluation shall be assigned.  
38 C.F.R. § 4.31 (2002).  

For these reasons, the Board finds that the veteran's 
service-connected tonsillitis, status post tonsillectomy and 
adenoidectomy, is essentially asymptomatic without related 
hoarseness or other related manifestations.  


The Board finds that the evidence is not evenly balanced in 
this case and concludes that the criteria for a compensable 
disability rating for service-connected tonsillitis, status 
post tonsillectomy and adenoidectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.20, 4.31, 
4.96, Diagnostic Code 6599-6516 (2002).  


ORDER

Entitlement to a compensable rating for tonsillitis, status 
post tonsillectomy and adenoidectomy, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



